The transcript in this case was filed May 12, 1922. The case was set down in its regular order for submission. No briefs for either side have been filed. Under article 2115, Revised Statutes, and rules 38, 40, and 102 promulgated by the Supreme Court for the preparation of cases on appeal, the appeal may be dismissed by the court of its own motion. It is so ordered. Mandry et al v. Brown Cracker  Candy Co. (Tex. Civ. App.)248 S.W. 1095; Eastham v. Smither (Tex. Civ. App.) 248 S.W. 1099.
Dismissed.